Citation Nr: 0737893	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for status post 
surgery for torn medial collateral and anterior cruciate 
ligaments with partial tear of the medical meniscus, right 
knee, with shortening of the right lower extremity, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased rating for scar of the right 
knee, currently rated as 10 percent disabling.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Darier's disease.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet.  

10.  Entitlement to service connection for a left hip 
condition.  

11.  Entitlement to service connection for pes planus.

12.  Entitlement to an effective date earlier than December 
16, 2003, for the award of service connection for 
degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from March 1978 to June 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Hartford, Connecticut (RO).  

In August 2007, the veteran and his wife appeared at the RO 
and offered testimony in support of his claims at a video-
conference hearing before the undersigned.  A transcript of 
that testimony has been associated with his claims file.  
During the veteran's Board hearing, he withdrew the issue of 
entitlement to an increased rating for tinnitus.  The veteran 
and his wife also testified at an earlier hearing at the RO 
in November 2005.  

The veteran indicated in October 2006 that he wanted to 
appeal the effective date of service connection for the scar 
of the right knee; this issue is referred to the RO for 
actions deemed appropriate.

The issues of service connection for hypertension and a low 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Degenerative joint disease of the right knee is 
manifested by not more than X-ray evidence of arthritis and 
range of motion from 0 to 120 degrees with pain at the end 
range of flexion.

3.  Status post surgery for torn medial collateral and 
anterior cruciate ligaments with partial tear of the medical 
meniscus, right knee, with shortening of the right lower 
extremity is manifested by not more than moderate recurrent 
subluxation or lateral instability.

4.  Scar of the right knee is manifested by a superficial but 
tender scar which does not restrict range of motion and which 
does not result in significant functional impairment in 
occupational or daily activities.

5.  In a February 1987 rating decision the RO denied 
entitlement to service connection for Darier's disease; the 
determination has become final.

6.  Evidence received since the February 1987 rating decision 
as to Darier's disease is either cumulative or redundant and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

7.  In a February 1987 rating decision the RO denied 
entitlement to service connection for hypertension; the 
determination has become final.

8.  Evidence received since the February 1987 rating decision 
as to hypertension is neither cumulative nor redundant and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  In a February 1987 rating decision the RO denied 
entitlement to service connection for a low back disorder; 
the determination has become final.

10.  Evidence received since the February 1987 rating 
decision as to a low back disorder is neither cumulative nor 
redundant and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

11.  The persuasive evidence does not demonstrate peripheral 
neuropathy of the hands and feet was manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service.  

12.  The persuasive evidence does not demonstrate a left hip 
condition was manifest during active service or developed as 
a result of an established event, injury, or disease during 
active service.  

13.  The uncontroverted evidence demonstrates that pes planus 
was manifest prior to active service; pes planus was not 
treated during active service, did not increase in severity 
during active service, and was not aggravated during active 
service.

14.  There is no evidence of an unadjudicated formal or 
informal claim for degenerative joint disease of the right 
knee prior to December 16, 2003.

15.  There is no evidence of degenerative joint disease of 
the right knee prior to December 16, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).

2.  The criteria for a rating in excess of 20 percent for 
status post surgery for torn medial collateral and anterior 
cruciate ligaments with partial tear of the medical meniscus, 
right knee, with shortening of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a rating in excess of 10 percent for 
scar of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).
4.  The February 1987 RO decision that denied service 
connection for hypertension, Darnier's disease and a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

5.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
Darnier's disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

6.  New and material evidence has been submitted to reopen 
claims for entitlement to service connection for hypertension 
and a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

7.  A left hip disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

8.  Peripheral neuropathy of the hands and feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

9.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2007).

10.  The criteria for an effective date earlier than December 
16, 2003, for the grant of service connection for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004 as to the right knee, June 2004 and 
October 2004 as to multiple issues, and August 2006 as to pes 
planus.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the aforementioned August 2006 VCAA letter.  As to 
the issues being decided, to the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated he has 
additional evidence.  He has been thoroughly informed as to 
the requirements of new and material evidence and the reasons 
for the previous final decisions regarding Darier's disease, 
hypertension and a low back disorder, consistent with 
controlling law.  See Kent v. Nicholson, 20 Vet App 1 (2006).  
As the Board concludes below that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Moreover, any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  
There has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Increased ratings related to the right knee
7
Factual Background

The veteran seeks an increased rating for degenerative joint 
disease of the right knee, status post surgery for torn 
medial collateral and anterior cruciate ligaments with 
partial tear of the medical meniscus, right knee, with 
shortening of the right lower extremity, and scar of the 
right knee.

Service connection for status post surgery for torn medial 
collateral and anterior cruciate ligaments with partial tear 
of the medical meniscus, right knee was granted in a February 
1987 rating decision, with a 20 percent rating assigned based 
on instability.  The veteran filed a claim for an increased 
rating in December 2003.  In a September 2004 rating 
decision, the RO granted a separate 10 percent rating for 
scar of the right knee effective from December 2003 and 
continued the 20 percent rating for status post surgery for 
torn medial collateral and anterior cruciate ligaments with 
partial tear of the medical meniscus, right knee.  In a 
September 2005 rating decision, the RO granted a separate 10 
percent rating for degenerative joint disease of the right 
knee effective from December 2003.  In an August 2006 rating 
decision, the RO granted service connection for shortening of 
the right lower extremity with a noncompensable rating 
effective from December 2005.  This disability was combined 
with the status post surgery for torn medial collateral and 
anterior cruciate ligaments with partial tear of the medical 
meniscus, right knee.  The veteran was also awarded a 
temporary total rating based on surgery from May 2006 to July 
2006.  The 20 percent disability remained in effect 
thereafter for the status post surgery of the right knee.  

VA and private treatment records show complaints and 
treatment for the right knee since the date of claim for 
increase in December 2003.  The veteran and his wife 
testified before the undersigned in August 2007 that he 
believes the right knee is more disabling than reflected in 
the current ratings.  He also pointed out that he was 
scheduled to have right knee replacement surgery October 1, 
2007.  The Board has received no additional information 
regarding the right knee, and will proceed with the current 
record.  

The veteran was afforded a VA orthopedic examination of the 
right knee in June 2004.  The veteran reported he had no pain 
at rest but that the pain occurred when he worked, regardless 
of whether he used his metal/Velcro extended length brace.  
He described the pain as ranging from 5 to 10 on a scale of 1 
to 10, with 10 being the worst pain.  His job duties required 
that he set up furniture for banquets.  The knee buckled and 
gave way less with the brace.  He reported stiffness and an 
inability to stand over an hour without the brace.  Working 
all day resulted in red, swelling, bumpy, heated areas of the 
knee.  He reported no dislocation or recurrent subluxation, 
or inflammatory arthritis.  

On physical examination, the veteran had a mild limping gait 
favoring the right knee.  He was in no acute distress.  The 
right knee had a well-healed vertical scar adherent to 
underlying muscle, tender but without swelling or edema.  
Peripheral pulses were equal.  Sensation was normal.  Range 
of motion of the right leg was 0 to 120 degrees, with pulling 
sensation from 110 to 120 degrees.  Stability tests showed 
normal medial and lateral meniscus, normal anterior and 
posterior cruciate ligaments.  The medial collateral ligament 
examination was abnormal, with motion.  Deep knee bend 
repetition produced buckling of the right knee.  X-rays were 
unremarkable.  The diagnosis was service connected right knee 
condition with progressive deterioration in function 
impairing work performance.  Mild functional impairment was 
caused by painful motion and limited weight bearing.  

As noted, VA treatment records are replete with reference to 
complaints of right knee pain.  In a June 2005 orthopedic 
progress note, the veteran reported increased instability, 
pain, swelling and effusion with moving furniture.  X-ray 
evidence of mild arthritis of the medial compartment and mild 
varus was noted.  The assessment was chronic anterior 
cruciate ligament (ACL) and medial collateral ligament (MCL) 
insufficiency.  The veteran was told that the instability 
could be helped with hamstring strengthening, and he was 
encouraged to enter physical therapy for this.  

In May 2006, the veteran underwent right knee plica excision 
as well as right knee synovectomy of the medial compartment 
and partial medial meniscectomy at the VAMC.  

The veteran underwent a VA orthopedic examination in June 
2006.  The examiner reviewed the VA treatment records and 
private treatment records.  He noted the veteran's history of 
in-service injury and treatment since that time.  The veteran 
reported using the Don Joy brace intermittently on the right 
knee.  The examiner noted the recent surgery and the possible 
future surgery if pain remained the major issue as opposed to 
instability.  

During the examination, the veteran reported he had no 
accumulated sick leave at his job and was having financial 
difficulty as a result of the surgery and related matters.  
He complained of pain and shortened right lower extremity, as 
well as knee pain, weakness and instability, stiffness and 
swelling.  Locking rarely occurred.  Lack of endurance was 
noted with prolonged weight bearing, standing or ascending 
stairs.  Pain during flare-ups was a 8 or 9 out of 10.  Since 
the surgery, he had full range of motion and ambulation 
without pain.  He did report residual patellofemoral 
instability on descending stairs.  He denied subluxation or 
dislocation.  As a handyman, he noted he was on his feet all 
the time.  He reported instability and stiffness with lack of 
endurance.  

On examination, the right leg was 1/4 inch shorter than the 
left.  The right knee scar was a well-healed, medial 
curvilinear scar medial parapatellar.  It was tender but 
without erythema or edema.  Full range of motion was 
painless.  There was pain and guarding to varus and valgus 
stress.  Range of motion was again noted, this time as 0 to 
120 degrees with pain on ends of motion.  He was unable to 
perform the pivot shift.  Lachman's drawer and McMurray tests 
were negative.  There was pain and discomfort as well as 
fatigue after repetition, but range of motion was unchanged.  
The examiner noted that the veteran would need aggressive 
physical therapy following this surgery and that he has 
moderate to severe functional impairment currently.  

In a June 2006 progress note, the veteran reported decreased 
pain but continued instability.  

The veteran underwent a VA orthopedic evaluation in November 
2006.  The examiner reviewed the electronic medical records 
of the veteran.  He noted the veteran's history.  The veteran 
wore a hinged knee brace that he removed for the examination.  
His legs were straight without varus or valgus deformity.  
The right patella was mildly tender to palpation along the 
medical border and was not ballotable, and was without 
crepitance and clicking with range of motion. There was no 
weakness, fatigue, or incoordination with repetitive 
extension and flexion of the right knee on examination.  The 
examination showed range of motion of the right knee from 0 
to 120 degrees.  ACL/MCL were stable.  Anterior and posterior 
cruciate ligaments were stable, right knee joint medial and 
lateral menisci were stable.  X-rays showed degenerative 
changes.  The examiner observed that examination of the right 
knee joint was normal, and the veteran required a hinged 
joint brace.  It was opined that the veteran may require an 
additional surgery on the right knee in the future.  The pain 
was 4 out of 10, increasing with activities.  The surgical 
scar was tender and connected to underlying tissue but did 
not restrict range of motion.  The condition did not result 
in significant functional impairment of occupational or daily 
activities.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The veteran's residuals of surgery on the right knee 
including meniscal tear are rated under Diagnostic Code 5257, 
based on no more than moderate instability as shown in 
treatment records and in examination reports.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 (2007).  When the RO granted a 
separate 10 percent rating for arthritis of the right knee, 
it rated that disability under Diagnostic Code 5003, based on 
painful motion and X-ray findings of arthritis, as noted in 
June 2005 VA records.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2007).  The manifestations of right knee pain and 
arthritis will not be considered in evaluation the other 
residuals of right knee surgery and meniscal tear also on 
appeal and rated under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.14.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

 
38 C.F.R. § 4.71, Plate II (2007)


780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007)


780
5
Scars, other, rate on limitation of function of affected 
part
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007)

780
1
Scars, other than head, face or neck, that are deep or 
cause limited motion



Area or areas exceeding 144 square inches(929 sq. 
cm)
40

Area or areas exceeding 73 square inches(465 sq. 
cm)
30

Area or areas exceeding 12 square inches(77 sq. 
cm)
20

Area or areas exceeding 6 square inches(39 sq. cm)
10
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under  38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Based upon the evidence of record, the Board finds the 
veteran's service-connected status post surgery for torn 
medial collateral and anterior cruciate ligaments with 
partial tear of the medical meniscus, right knee, with 
shortening of the right lower extremity is presently 
manifested by moderate instability of the right knee with 
evidence of pain.  There is no evidence of severe recurrent 
subluxation or lateral instability.  While VA treatment 
reports show some instability, the recent examinations found 
the ligaments to be stable.  Thus, the condition is not 
severe.  There is no evidence of more than moderate 
instability on examination and in treatment records.  The VA 
examination findings of no more than moderate instability are 
considered to be persuasive.  The examiners are shown to have 
conducted a thorough examination of the veteran and review of 
the medical records.  The Board further finds the service-
connected disorder is appropriately rated under the criteria 
for diagnostic code 5259.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The veteran has X-ray evidence of arthritis to the right knee 
joint, and this is now service-connected.  The evidence of 
record demonstrates that the veteran's primary symptoms 
include pain and instability.  The veteran's instability is 
rated under DC 5257.  As to the arthritis, DC 5003, in 
consideration of the range of motion DC's, warrant no more 
than a 10 percent rating.  The veteran's arthritis is mild in 
the right knee joint, and he had range of motion from 0 to 
120 degrees.  He does not warrant an increased rating based 
on joint involvement or range of motion.  Therefore, 
entitlement to a rating in excess of 10 percent for arthritis 
to the right knee joint is not warranted.

The Board has also considered whether the veteran warrants an 
additional rating based on the functional loss due to pain on 
use or due to flare-ups under  38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, the Board finds 
that the current rating is appropriate considering the fact 
that the November 2006 examiner noted that repeated use did 
not decrease range of motion.  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  See 38 C.F.R. § 
4.40.  
The preponderance of the evidence is against an increased 
rating for the scar of the right knee at any relevant time 
related to this claim.  The medical findings regarding the 
scar uniformly show it is not functionally limiting and does 
not limit motion, and thus a do not support an increased 
rating under DCs 7801 or 7805.  Moreover, it is rated as 
appropriate under DC 7804, with tenderness to touch being the 
primary manifestation.  VA examination in November 2006 shows 
that the scar causes no functional impairment.  There is no 
probative medical evidence contradicting this finding.  
Therefore, entitlement to a rating in excess of 10 percent 
for scar of the right knee is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected right 
knee disability on appeal is adequately rated under the 
available schedular criteria.  He has consistently reported 
that, although he has pain and instability, he has been able 
to continue his employment as a handy man though he does so 
with pain and difficulty.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim.

Whether new and material evidence has been submitted to 
reopen claims for service connection for hypertension, 
Darier's disease and a low back disorder.

The veteran sought service connection for hypertension, 
Darier's disease and a low back disorder in July 1986.  The 
claims were denied in a February 1987 rating decision.  
Specifically, the RO noted that although borderline 
hypertension was shown in service, actual hypertension was 
not shown on VA examination in January 1987 based on the 
totality of the evidence.  Multiple readings were noted to 
have been taken, and labile blood pressure was noted.  
Darier's disease, a skin condition, was clearly noted 
following service based on VA treatment records in December 
1986 and July 1987.  The disease was noted on the trunk and 
extremities.  However, the disease was noted to be congenital 
and hereditary.  Service medical records were replete with 
reference to treatment of rash on the trunk, legs, arms and 
hands.  The RO denied the claim based on the finding that 
there was no aggravation of this congenital abnormality.  As 
to the low back, the RO noted that the veteran had injured 
his low back on two occasions in service once when he was 
thrown to the floor in 1980 and again breaking up a fight in 
1986.  X-rays and examination in December 1986 were negative.  
Thus, the RO denied the claim based on no chronic condition 
in service and no current disability.  The RO informed the 
veteran of this rating decision, but he did not appeal.  

Law and Regulations - New and Material Evidence 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).



Law and Regulations - Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and hypertension, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

As noted, the claims for hypertension, Darier's disease and 
the low back were denied in the February 1987 rating 
decision.  The veteran did not appeal the rating action, and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2007).

The evidence added to the record since the February 1987 
rating decision includes the veteran's request to reopen his 
claims reiterating his contentions that the disorders began 
in service.  He submitted copies of previously considered 
service medical records.  Additional treatment records from 
his local VA Medical Centers (VAMC's) dated through November 
2006 showing complaints of low back pain and treatment for 
his skin condition, Darier's disease.  The record also shows 
diagnoses of hypertension.  VA treatment records dated in 
July 2004 show a diagnosis of hypertension had been noted 
since March 2002.  At his hearing before the undersigned in 
August 2007, he testified that he was now on hypertension 
medication.  In a November 2004 dermatology clinic note, his 
Darier's disease was noted to be cleared up following the use 
of Soriatane, which he had been on and off since 1994.  He 
was told to use the medication through the winter, and to use 
a sunscreen.  

The veteran submitted records of chiropractic treatment with 
W.G., D.C. , from 2000 to 2003 for cervical, thoracic and 
lumbosacral spine pain.  Records from Jewett City Medical 
Center show a diagnosis of mild hypertension in October 1999.  
X-ray findings of disc degenerative changes and facet 
degenerative changes of the lower lumbar region in May 2003.  
Records from William W. Backus Hospital do not show treatment 
for these three disorders.  

At his RO hearing in November 2005, the veteran's 
representative theorized that he was exposed to a chemical in 
service which caused his skin rash.  No medical support was 
offered for this theory.  At his videoconference hearing 
before the undersigned, he testified, that he continues to 
have problems with his low back, skin rash, and hypertension.  

VA examination dated in June 2006 reflects the opinion that 
it is at least as likely as not that the lower back and 
bilateral hip pain is caused in part by the non weight 
bearing to the right knee.  Also, it was noted that it was 
more likely that the age-related degenerative joint disease 
was more likely than not contributing to discomfort in those 
areas.  Also, the mild leg length discrepancy due to the 
ligament shortening was noted to be contributing to the right 
knee, bilateral hip and back pain.  

VA examination dated in November 2006 reflects that X-rays 
showed mild lower lumbar degenerative changes.  The veteran 
was noted to be working full time.  The examiner noted that 
the veteran had a history of Darier's disease diagnosed in 
service.  It was noted that the condition involved the trunk, 
limbs and nail beds.  It did not affect the face.  The 
examiner also noted that as the low back, a connection 
between the back and the right knee was not likely, due to 
the history, radiological and physical examination findings.  

None of the additional medical reports received contained an 
opinion etiologically relating Darier's disease to service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
February 1987 rating decision shows a diagnosis of 
hypertension and reported treatment for this disorder.  This 
evidence as to this claim is not cumulative nor redundant of 
the evidence of record.  It does raise a reasonable 
possibility of substantiating the claim because the denial in 
1987 is based in part on a lack of current diagnosis.  As 
such, the Board finds that this evidence is new and material, 
and that the claim of service connection for hypertension is 
reopened.  

However, based upon a comprehensive review of the record, the 
Board finds the evidence added to the claims file since the 
February 1987 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim for 
Darier's disease.  As to Darier's disease, the evidence added 
to the record does not include competent evidence that the 
condition was aggravated or worsened in service.  This skin 
disorder is considered a congenital or developmental defect 
and not a disease or injury for disability compensation 
purposes, as set forth at 38 C.F.R. § 4.9 (2007).  This was 
explained to the veteran in the August 2005 statement of the 
case, with citation to Webster's dictionary showing the 
disorder was a genetic skin condition.  No additional 
evidence submitted was material to whether this 
hereditary/congenital disease warranted service connection.  
His statements are essentially a repetition of his previous 
assertions that were before the RO in 1987 and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  No medical evidence shows any causal 
connection between the skin disorder and service.  As the 
information provided in support of the application to reopen 
the claim does not include new and material evidence, the 
appeal as to Darier's disease must be denied.

As to the low back, copies of service medical records and 
treatment records already considered are not new.  However, 
the new medical examinations dated in 2006 present 
conflicting evidence and one does provide a medical linkage 
to service.  The Board notes that the June 2006 VA 
examination reflects an opinion as to a relationship between 
back pain and the veteran's altered gait caused by the 
service-connected right knee.  However, the November 2006 
indicates that examination and history made a connection not 
likely.  Yet this examiner did not articulate reasons for 
that opinion.  Therefore, there is a basis under which to 
reopen the claim for the low back.  This claim is thus 
reopened.  

Service connection claims

In June 2004, the veteran claimed service connection for, 
among other things, a left hip disorder and neuropathy of the 
hands and feet.  In June 2006, he claimed service connection 
for flat feet or pes planus.  These claims were denied in 
rating decisions dated in September 2004 (left hip disorder 
and neuropathy of the hands and feet) and September 2006 (pes 
planus).  

Pes Planus

The service medical records show that the veteran entered 
service with bilateral pes planus, moderate.  There is no 
reference to flat feet at the time of service separation.  
There was no treatment for pes planus or foot pain noted in 
service.  The veteran testified before the undersigned that 
he had no treatment for pes planus or otherwise for his feet 
in service.  He did not wear orthotics, but his feet hurt and 
he just basically put up with it.  

VA treatment records include treatment and complaints 
regarding the feet beginning in February 2001.  A podiatry 
consultation dated at that time shows that the veteran 
reported that he had flat feet since he was young, but that 
they had begun bothering him three years earlier in 1998.  
The examiner's assessment included pes planus, and the 
veteran was fitted for orthotics.  Additional treatment 
records show continued pain which was in fact worsening 
despite the use of custom orthotics.  In November 2006, the 
veteran's pain was noted to have gotten progressively worse, 
with some recent pain relief with alteration of the current 
orthotics.  

The veteran's pes planus was noted at the time of entrance to 
service.  VA law provides that a veteran is presumed to be in 
sound condition, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2007).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

The Court has recognized that temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, did not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).

After careful review of the evidence of record, the Board 
finds that service connection for flat feet is not warranted.  
It is undisputed that pes planus pre-existed service, as it 
was noted on entrance.  However, there was no treatment for 
the condition in service, and at separation the feet were 
viewed as normal.  There was no increase in severity of the 
pre-existing pes planus in service.  The Board notes the lack 
of treatment after service for over 15 years as further 
evidence against the claim.  In this regard, the Board notes 
that there was no treatment noted prior to 2001.

Review of the VA treatment records discloses treatment for 
flat feet in 2001.  This further supports that there was no 
aggravation in service, and any current flat feet problems 
are not related to service.  The Court has held that in 
rendering its findings regarding service-connection claims, 
the Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  In this regard, the 
Board finds that the medical evidence of record does not 
support a finding that any current flat feet are caused or 
aggravated by service which ended in 1986 and which contained 
no reference to any treatment or complaints for pes planus.  
As such, the Board finds that the medical evidence is 
persuasive against the claim.

Although the veteran and his wife may genuinely and sincerely 
believe that he now has flat feet that were aggravated by 
service, they are not licensed medical practitioners and are 
not competent to offer medical opinions as to the etiology of 
his disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 

Peripheral neuropathy of the hands and feet

Neither the veteran's March 1978 service entrance or March 
1986 separation physical examinations show complaints or 
findings of peripheral neuropathy of the hands or feet.  Post 
service treatment records are largely negative for complaints 
or findings of this disability.  In June 2004, the veteran 
was seen at William W. Backus Hospital with complaints of 
left hand paresthesia and tingling.  He was told to follow-up 
at the VA.  In a July 2004 treatment note, the veteran was 
noted to have good peripheral pulses.  Neither the additional 
treatment records nor the June 2006 nor the November 2006 VA 
examinations disclose findings of peripheral neuropathy.  In 
fact, these VA examinations indicated essentially normal 
neurological examination.

Although the veteran claims he has peripheral neuropathy 
related to service, there was no chronic condition of that 
nature diagnosed in service that is currently present.  He 
certainly did not receive treatment for it in service, and 
there were no complaints until 2004, many years after 
service.  There are no current findings or diagnoses.  Since 
a diagnosis is an essential element under a direct theory of 
service connection, service connection for chronic pain must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

Moreover, since service, VA treatment records have shown only 
minimal complaints, many years after service, and there is no 
competent evidence of peripheral neuropathy of the hands and 
feet being related to service.  The isolated complaints in 
2004 do not amount to evidence of a current condition related 
to service.  

While the veteran and his wife believe he has peripheral 
neuropathy due to service, they are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The Board has 
carefully reviewed the record and finds there is no 
diagnosis, finding or other competent evidence of peripheral 
neuropathy related to service.  No health care provider has 
indicated that there is such a disorder at present time which 
is related to service.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Service connection for a left hip disorder

Neither the veteran's March 1978 service entrance or March 
1986 separation physical examinations show complaints or 
findings of a left hip disorder.  Post service treatment 
records are largely negative for complaints or findings of 
this disability.  VA examination report dated in December 
2000 reflects chronic low back pain with radiation into the 
left hip.  There was no actual left hip diagnosis.  

VA examination in June 2006 reflects that the veteran, who 
was working as a handyman, was having left hip pain.  The 
examiner noted that the veteran's hip pain may be due to the 
altered gait due to the right knee.  He also noted that it 
may be due to age-related degeneration in the hip.  There was 
no diagnosis as to the left hip, only that pain was noted 
bilaterally in the hips.  VA examination in November 2006 
notes left hip pain with history of injury after service in 
1995, with nonspecific tenderness on examination and X-ray 
finding consistent with the injury in 1995.  It was felt that 
a relationship between the left hip pain and the right knee 
was not likely.  

At his August 2007 hearing, the veteran testified that his 
left hip gets sore after working on his feet, and that he has 
to lay on his other side.  

Although the veteran claims a left hip disorder began in 
service, there was no such disorder diagnosed in service.  
His separation physical examination reflects no abnormalities 
of the hip.  While he certainly did receive treatment for the 
low back injuries in service, there was no specific complaint 
or finding relating to the left hip.  The reported injury in 
1995 was following service.  There is no competent evidence 
that a left hip disorder is present that is due to service.  
In fact, there is medical opinion evidence that any left hip 
disorder is it was due to the injury in 1995, an intervening 
cause.

The veteran argues that a left hip disorder is currently 
present which is a result of his service.  However, as the 
aforementioned review of the record demonstrates, there is no 
competent evidence to support his theory, and the claim must 
be denied.

While the veteran and his wife believe he has a left hip 
disorder, neither he nor his wife is not licensed medical 
practitioner and they are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The Board has 
carefully reviewed the record and finds there is no 
diagnosis, finding or other competent evidence of a left hip 
disorder related to service.  No health care provider has 
indicated that there is such a disorder at present time which 
is related to service.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Entitlement to an effective date earlier than December 16, 
2003, for the award of service connection for degenerative 
joint disease of the right knee

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

The effective date in this claim has been set in accordance 
with the date of receipt the veteran's claim for service 
connection for an increased rating for his right knee 
disability in December 2003.  See 38 C.F.R. § 3.400.  An 
earlier effective date in this case would thus require VA to 
construe a communication received earlier than December 16, 
2003, as a claim for service connection.  The veteran has 
cited to and the Board finds no such communication.  After a 
review of the record, and for the following reasons, the 
Board finds no earlier claim for service connection for 
degenerative joint disease of the right knee.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2007); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The Board has reviewed medical records and notes that the 
first X-ray evidence of degenerative changes of the right 
knee is dated after the December 2003 claim for increased 
rating.  The VA examination in June 2004 shows normal X-ray 
findings of the right knee, but VA treatment records dated in 
June 2005 reflect mild arthritis and limited motion of the 
right knee.  

The claim on which the current effective date is based was 
filed December 16, 2003.  The disability for which service 
connection was granted was first shown in VA treatment 
records dated in June 2005.  Consistent with 38 C.F.R. § 
3.400, the December 2003 effective date was assigned.  

In light of the foregoing, the December 16, 2003, date of 
claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection.  It is recognized that the veteran contends he 
suffered from this condition prior to the assigned effective 
date, but the law requires that VA assign an effective date 
that is the later of the date entitlement arose or date of 
receipt of the claim.  Accordingly, an effective date earlier 
than December 16, 2003, must be denied.




ORDER

An increased rating for degenerative joint disease of the 
right knee, currently rated as 10 percent disabling, is 
denied.

An increased rating for status post surgery for torn medial 
collateral and anterior cruciate ligaments with partial tear 
of the medical meniscus, right knee, with shortening of the 
right lower extremity, currently rated as 20 percent 
disabling, is denied.

An increased rating for scar of the right knee, currently 
rated as 10 percent disabling is denied.

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for Darier's 
disease, and the claim remains denied.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for hypertension, 
and to that extent only the claim is allowed.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a low back 
disorder, and to that extent only the claim is allowed.

Entitlement to service connection for peripheral neuropathy 
of the hands and feet is denied.  

Entitlement to service connection for a left hip condition is 
denied.  

Entitlement to service connection for pes planus is denied.

Entitlement to an effective date earlier than December 16, 
2003, for the award of service connection for degenerative 
joint disease of the right knee is denied.


REMAND

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

Consistent with 38 C.F.R. § 3.159, now that the claims for 
service connection for hypertension and a low back disorder 
are reopened, the veteran should be afforded VA examinations 
with an opinion in order to determine whether it is at least 
as likely as not that his current hypertension and low back 
disorder were incurred in or aggravated by service or due to 
a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examination(s) for 
opinions as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he 
presently has hypertension and a low back 
disorder as a result of service or due to 
service-connected disability.  It should 
be determined whether there is a current 
low back disorder that began in service 
or is due to the service-connected right 
knee disorder.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician(s) for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examinations, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


